J-A34010-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

WALTER R. SCHWEIZER

                        Appellant                    No. 369 MDA 2014


    Appeal from the Judgment of Sentence entered December 20, 2013
               In the Court of Common Pleas of York County
             Criminal Division at No: CP-67-CR-0008282-2012


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN, and STABILE, JJ.

DISSENTING MEMORANDUM BY STABILE, J.:                FILED APRIL 14, 2015

      I respectfully dissent and would vacate the sentence and remand for

resentencing.

      I do not disagree with the Majority’s general statement that failure to

take responsibility and lack of remorse are proper sentencing factors to be

considered by a trial court. In this case, however, I am unable to separate

these general considerations from the context in which they were referenced

by the trial court. The trial court’s reference to lack of remorse and failure

to take responsibility were stated in response to Appellant’s actions to

withdraw his guilty plea and exercise his right to go to trial.   A defendant

who chooses to “go to trial and roll the dice” exercises a right guaranteed by

our federal and state constitutions.    I therefore, would find error under

Commonwealth v. Bethea, 379 A.2d 102 (Pa. 1977).